Exhibit 10.1

FIRST AMENDMENT TO

AMENDED AND RESTATED LEASE AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT (this “First
Amendment”) is dated as of May 14, 2014. The parties to this First Amendment are
EMMA INVESTMENTS, LLC, a Florida limited liability company (“Lessor”) and FARO
TECHNOLOGIES, INC., a Florida corporation (“Lessee”).

BACKGROUND FACTS

A. Lessor and Lessee entered into that certain Amended and Restated Lease
Agreement on October 12, 2009 (hereinafter referred to as the “Lease”), whereby
Lessee leased the property and improvements located at 125 Technology Park, Lake
Mary, Florida, more specifically described on Exhibit “A” to the Lease (the
“Premises”) constituting, primarily, of a warehouse and office facility (the
“Building”).

B. Lessor and Lessee do now desire to extend the term of the Lease and otherwise
modify the Lease in accordance with the terms and conditions set forth below.

TERMS AND CONDITIONS

NOW, THEREFORE, in consideration of the sum of Ten and No/100 Dollars ($10.00)
paid by Lessee to Lessor and the mutual covenants contained herein, and other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged by both parties, Lessor and Lessee agree as follows (with
capitalized terms not defined in this First Amendment having the same meaning as
set forth for such terms in the Lease):

1. Background Facts. The above Background Facts are true and correct and are
hereby incorporated by this reference as if set forth in their entirety.

2. Acknowledgments and Representations. Lessee hereby acknowledges, agrees and
confirms that: (i) Lessor has complied with all terms and conditions of the
Lease; (ii) no construction obligations remain to be performed by Lessor, except
as set forth herein; (iii) as of the date of this First Amendment, Lessee has no
right to any credit, claim, cause of action, offset or similar charge against
Lessor or against the Rent, additional rent or any other sum due Lessor under
the Lease; (iv) except for this First Amendment, the Lease has not been modified
in any respect; (v) as of the date of this First Amendment, the Premises
consists of all the property and improvements located at 125 Technology Park,
Lake Mary, Florida; and (vi) the Lease Term is currently scheduled to expire on
September 30, 2014.

3. Inspection. Lessee has accepted possession and taken occupancy of the
Premises in its “As Is” condition, excepting those improvements anticipated
herein, and the taking of occupancy or possession of the whole or any part of
the Premises by or on behalf of Lessee is conclusive evidence, as against the
Lessee, that at the time such possession or occupancy was so taken, Lessee
accepted possession thereof, anticipating the performance of the improvements
described herein, and that the Premises was in good and satisfactory condition.

4. Term. Section 3.01 of the Lease is hereby modified so that the “Primary Term”
of the Lease is extended through June 30, 2019. In this regard, Lessee
acknowledges that Lessee is not entitled to any further renewal option or
extension of the Term, except as provided in this First Amendment.



--------------------------------------------------------------------------------

5. Option Term. Section 3.02, Section 4.02(c) and Section 4.03 of the Lease are
deleted in their entirety, effective upon the execution of this First Amendment,
and replaced with the following:

Section 3.02 – Upon the expiration of the Primary Term of this Lease, as
extended by the First Amendment to Amended and Restated Lease Agreement (the
“First Amendment”), and provided Lessee is not then in default hereunder beyond
any applicable grace and/or cure period, Lessee shall have the option to extend
the Term of this Lease for one additional five (5) year period, hereinafter
referred to as the “Option Term”. In order to exercise the option for the Option
Term, Lessee must give Lessor notice, in writing, of its intent to exercise the
option at least one hundred eighty (180) days prior to the expiration of the
Primary Term, as extended in the Amendment. Failure by the Lessee to give the
required written notice of its election to exercise the option for the Option
Term shall result in the waiver and cancellation of Lessee’s right to elect such
option. The Option Term, if Lessee properly exercises the option, shall be
governed by the terms and conditions of this Lease. The base rent for the Option
Term shall be calculated in accordance with the provisions of 4.02.

Section 4.02(c) – If properly and timely elected, the base rent for the first
year of the Option Term shall be three percent (3%) greater than the base rent
paid during the last lease year of the Primary Term, as extended in the
Amendment. On July 1 of each succeeding year following the beginning of the
Option Term through the remainder of the Term, the base rent shall be increased
by three percent (3%). Lessee agrees to pay the adjusted base rent, together
with the rest of the Rent and any additional rent due, on the first day of each
and every month for the next ensuing twelve month period.

Section 4.03 – Intentionally deleted.

6. Rental. Given the extension of the Primary Term of the Lease granted herein,
the base rent owed by Lessee to Lessor under Section 4.02(b) of the Lease is
hereby modified as follows:

 

  (a) With respect to the Premises, Lessee shall continue to pay Rent and
additional rent (including all sums payable under the Lease) in accordance with
the existing terms and conditions and as otherwise required by Lessor through
June 30, 2014.

 

  (b) Commencing on July 1, 2014, and continuing until the new scheduled
expiration of the Primary Term (i.e., as provided above), Lessee shall then pay
to Lessor, as minimum base rent for the use and occupancy of the Premises, the
following amounts (plus all sales and use taxes levied thereon, as applicable)
without deduction, set off, demand or notice, in equal monthly installments,
payable in advance on the first day of each month (which sums are in addition to
the payment obligations discussed in the immediately preceding paragraph, as
well as all other sums due under the Lease):

 

Period

   Annual
Base Rent      Monthly
Base Rent  

From July 1, 2014 - June 30, 2015

   $ 336,000.00       $ 28,000.00   

From July 1, 2015 - June 30, 2016

   $ 346,080.00       $ 28,840.00   

From July 1, 2016 - June 30, 2017

   $ 356,462.40       $ 29,705.20   

From July 1, 2017 - June 30, 2018

   $ 367,156.32       $ 30,596.36   

From July 1, 2018 - June 30, 2019

   $ 378,171.00       $ 31,514.25   



--------------------------------------------------------------------------------

Given that this First Amendment amends the base rent due under the Lease
beginning July 1, 2014, and given that the Lease Term was otherwise (prior to
amendment) scheduled to run through September 30, 2014, the base rent provided
for in this Section specifically controls the base rent for the period July 1,
2014 through September 30, 2014.

Except as expressly modified by this Article, Lessee shall continue to be fully
responsible for all Rent, additional rent and all other sums and payments as set
forth in the Lease for the Premises.

7. Approved Plans/Landlord’s Work/Completion Date. Attached to this First
Amendment as Exhibit “A” is the approved improvements list (the “Improvement
Plan”) setting forth the nature of the work and the general specifications to be
utilized by Lessor in connection with the “Lessor’s Work” (as defined below).
The parties expressly acknowledge that Lessor may, as Lessor deems appropriate
but without being required to do so, make whatever changes to the Improvement
Plan in connection with the performance of the Lessor’s Work in order to satisfy
any and all laws, rules and ordinances and/or to account for any structural or
mechanical elements present in or about the Building and/or any other
modifications desired by Lessor which do not otherwise materially alter the
Improvement Plan. Lessor agrees to perform work (the “Lessor’s Work”), at its
sole cost and expense, in and about the Premises in substantial accordance with
the Improvement Plan (subject to changes which Lessor may make from time to
time, as described in the immediately preceding sentence). Such Lessor’s Work
shall be completed within the time frames indicated on the Improvement Plan.
Lessor may conduct the Lessor’s Work during or after business hours or over
weekend days, coordinated through and approved by Lessee as to timing (such
approval not to be unreasonably withheld) and taking due consideration of
Lessee’s business continuation needs. Lessee hereby acknowledges and agrees
that, except solely for the Lessor’s Work, Lessor is not responsible for any
other construction or alterations to the Premises. Lessee hereby further
acknowledges that the Lessor’s Work is being done at Lessee’s request.

Upon substantial completion of the Lessor’s Work (except for “punch-list”
items), Lessor shall notify Lessee and, upon the giving of such notice, it shall
be conclusively presumed that the Lessor’s Work is in satisfactory condition in
all respects and has been accepted by Lessee in “AS IS” condition (except for
“punch-list” items to which Lessee has given written notice to Lessor within
fifteen (15) days after Lessor notifies Lessee of substantial completion of the
Lessor’s Work).

8. Holdover. Section 22.01 of the Lease is hereby modified, changing the
holdover base rent amount from 150% of the base rent specified in the Lease for
the immediately preceding lease year, to 125% of same.

9. Assignment and Subletting. Section 25.01 of the Lease is deleted in its
entirety, effective upon the execution of this First Amendment, and replaced
with the following:

25.01 Lessee covenants and agrees not to encumber or mortgage Lessee’s leasehold
interest hereunder nor assign this Lease or sublet all or any part of the
Premises without the prior written consent of Lessor, which consent will not be
unreasonably withheld, conditioned or delayed. Lessor’s consent to same, or
refusal (together with the specific reasons for such refusal), will be delivered
in writing to Lessee within fifteen (15) days of Lessor’s receipt of such
request. However, specifically as to a sublease by Lessee to an entity
affiliated with Lessee, Lessor’s consent shall not be required, so long as the
purported sublessee is of equal or greater financial



--------------------------------------------------------------------------------

standing than Lessee, as determined within the reasonable discretion of Lessor.
If Lessor consents to an assignment or subletting, or in the specific instance
of an assignment to an entity affiliated with Lessee where consent is generally
not required, the assignee or sublessee shall first be obligated to assume, in
writing, all of the obligations of Lessee under this Lease and Lessee shall, for
the full term of this Lease, continue to be jointly and severally liable with
such assignee or sublessee for the payment of the Rent, additional rent, any
other sums due by Lessee under this Lease and the performance of all obligations
required by Lessee under this Lease. However, in the event the approved assignee
is of greater financial standing than Lessee, as determined within the
reasonable discretion of Lessor, Lessee may seek to be released from its
continuing, joint obligation. Such request shall be made by Lessee in writing no
earlier than one (1) year following the date of assignment and will only be
permitted if no uncured defaults have occurred and are outstanding under the
Lease. In no event shall Lessee assign or sublet the Premises for any terms,
conditions and covenants other than those contained herein. In no event shall
this Lease be assigned or be assignable by operation of law or by voluntary or
involuntary bankruptcy proceedings or otherwise, and in no event shall this
Lease, or any rights or privileges hereunder, be an asset of Lessee under
bankruptcy, insolvency or reorganization proceedings. Lessor acknowledges and
agrees that it shall have no right of recapture in connection with Lessee’s
request to sublease or the execution of any sublease permitted pursuant to this
Section 25.01.

10. Subordination. Section 27.01 of the Lease is deleted in its entirety,
effective upon the execution of this First Amendment, and replaced with the
following:

27.01 Lessee agrees to subordinate its interest in this Lease to any mortgage or
deed of trust encumbering the Premises and held by an institutional mortgagee by
the execution of a Subordination, Non-Disturbance and Attornment Agreement
(“SNDA”). The SNDA must be tendered to Lessee prior to Lessor encumbering the
Premises with any consensual lien or security interest, in a commercially
reasonable, generally accepted form. Lessee agrees to execute and deliver the
SNDA within ten business (10) days of the request for same from Lessor. Such
SNDA shall provide that the Lease will remain in effect and the mortgagee or
lender, as applicable, will recognize the Lessee as a tenant so long as the
Lessee is not in default under the lease. If Lessee fails to execute the SNDA
within the ten (10) business day time frame set forth herein, Lessee’s interest
shall be deemed subject and subordinate to the lien of such mortgage or deed of
trust.

11. Brokers. Lessee represents and warrants that Lessee has not dealt with any
brokers, finders or similar parties with respect to the negotiations and/or
terms contained in this First Amendment except Jason F. Schrago and J. Paul
Reynolds of CNL Commercial Real Estate, Inc. (“Broker”). Lessee agrees to
indemnify and hold Lessor harmless from and against any and all claims, damages,
liability, costs and expenses, including, but not limited to, reasonable
attorneys’ fees, including any related to appellate proceedings, that may arise
from any claims or demands of any broker(s), finder(s) or similar party(ies)
having dealt with or through Lessee and/or alleging to have dealt with or
through Lessee, other than Broker, for any commission alleged to be due in
connection with this First Amendment. Lessor agrees to compensate Broker under
separate agreement.

12. Ratification. Lessee hereby represents and warrants to Lessor that (i) the
execution and delivery of this First Amendment has been fully authorized by all
necessary company action and (ii) the person executing this First Amendment has
the requisite authority to do so and has the authority and power to bind Lessee
on whose behalf such party has signed.

13. Conflict. In the event of any conflict between the terms of this First
Amendment and the terms of the Lease, it is expressly agreed that the terms of
this First Amendment shall control. Except as modified, amended or supplemented
by the provisions of this First Amendment, all of the terms, obligations and
conditions of the Lease are hereby ratified and shall remain in full force and
effect.



--------------------------------------------------------------------------------

14. Irrevocable. Once this First Amendment is fully executed by Lessee, Lessee’s
right to then revoke its signature or execution shall be void. Further, Lessor
and Lessee acknowledge and agree that this First Amendment shall become fully
effective and binding upon the parties hereto upon the signing of Lessor and
Lessee. The submission of this First Amendment by Lessor shall not be deemed an
offer by Lessor and shall not be binding upon Lessor until, and unless, Lessor,
in Lessor’s sole and absolute discretion, executes this First Amendment.

IN WITNESS WHEREOF, Lessor and Lessee have caused this First Amendment to be
executed as of the day and year first above written.

 

        LESSOR WITNESSES     EMMA INVESTMENTS, LLC /s/ Ashley Powell     Witness
Signature     /s/ Andre’ F. Hickman     ANDRE’ F. HICKMAN, Manager /s/ Paul
Sills     Witness Signature         LESSEE     FARO TECHNOLOGIES, INC. /s/ Nancy
Setteducati     Witness Signature     By:   /s/ Peter Abram     Name Printed:  
Peter Abram     Title:   Senior Vice President and CFO /s/ Jody Gale     Tax ID:
  59-3157093 Witness Signature      



--------------------------------------------------------------------------------

Exhibit “A”

Improvement Plan

Lessor shall perform the following work in and about the Premises, at its sole
cost and expense, on or before November 30, 2014, in accordance with
specifications and materials acceptable in all respects to Lessor, within
Lessor’s reasonable discretion:

 

  1) Building roof replaced and skylights removed in warehouse.

 

  2) Skylights and drywall work repaired in break room.

 

  3) Dumpster enclosure to be pressure washed and painted, doors
repaired/replaced.

 

  4) Dock area railing repaired.

 

  5) Broken curbs in dock area to be anchored.

 

  6) Parking lot area asphalt defects to be repaired.

 

  7) Bollards around building (and perimeter lights) are to be anchored (the
bases are rusting out).

 

  8) A/C unit #1 in Production/Service area to be replaced or major repair
performed.

Lessor shall not be deemed in default or bear any liability with respect to the
performance of any of the above-referenced items if Lessor is unable to perform
the same due to any strike, lockout, civil commotion, warlike operation,
invasion, rebellion, hostilities, military or usurped power, sabotage,
government regulations or controls, inability to obtain any material or service,
through an act of God, including, without limitation, severe weather, or any
other cause reasonably beyond the control of Lessor including, without
limitation, delays attributable to Lessee’s business continuation needs. The
time for Lessor’s performance shall be extended as a result of the foregoing.